John I. Purtle, Justice, dissenting. I dissent because I think this is clearly an action on debt for the purpose of collecting a promissory note. No mortgage was given nor was any financing statement filed. The parties simply made an agreement and turned the certificates over to the Arkansas State Bank for safekeeping until the debt was paid. No papers were filed at the county courthouse. No one claims a mortgage ever existed. Therefore, this could not have been a foreclosure action. There is no question but at the time of the adoption of the 1874 Constitution there was in existence a remedy at law for collecting on a debt. That remedy was to sue in the circuit court. Such procedure being vested in the circuit court at the time of the adoption of the Constitution, it would be illegal to attempt to give the chancery court jurisdiction of such subject matter. Additionally, it is established law in Arkansas that if an adequate remedy exists at law, courts of equity have no jurisdiction. Fenton v. Halliday, 172 Ark. 517, 289 S.W. 2d 482 (1927). Also, Nethercutt v. Pulaski Co. Spl. Sch. Dist., 248 Ark. 143, 450 S.W. 2d 777 (1970). Therefore, if equity had jurisdiction, certainly it had a duty to do equity. The court should have granted a reasonable time for the appellant to make his payment. In any event, he should be allowed time to pay the balance on the stock because it has all been declared due.